              Case
               Case1:18-cv-06925-VSB
                    1:18-cv-06925-VSB Document
                                       Document66-2
                                                68 Filed
                                                    Filed07/31/20
                                                          07/30/20 Page
                                                                    Page11ofof12
                                                                               12

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 DUBAI EQUINE HOSPITAL,
                                                            Case No. 1:18-cv-6925 (VSB)
 Plaintiff,
                                                    STIPULATION AND ORDER FOR THE
        v.                                           PRODUCTION AND EXCHANGE OF
                                                      CONFIDENTIAL INFORMATION
 EQUINE IMAGING, LLC d/b/a FOUR
 DIMENSIONAL DIGITAL IMAGING, LLC
 d/b/a 4DDI and
 GEORGE PAPAIOANNOU,

 Defendants.


       This matter, having come before the Court by Plaintiff Dubai Equine Hospital and Defendant Equine

Imaging, LLC d/b/a Four Dimensional Digital Imaging, LLC d/b/a 4DDI and George Papaioannou

(individually, “Party,” and collectively, “Parties”) for the entry of a protective order pursuant to Federal

Rule of Civil Procedure 26(c), limiting the review, copying, dissemination and filing of confidential and/or

proprietary documents and information to be produced by either party and their respective counsel or by

any non-party in the course of discovery in this matter to the extent set forth below; and the Parties, by,

between and among their respective counsel, having stipulated and agreed to the terms of this stipulation;

       It is ORDERED that:

       1.      This stipulation is entered to facilitate the production, exchange and discovery of documents

               and information that the Parties and, as appropriate, non-parties, agree merit confidential

               treatment (“Documents” or “Testimony”).

       2.      Any Party or, as appropriate, non-party, may designate Documents produced, or Testimony

               given, in connection with this action as “confidential” either by designating by notation each

               page of the Document, a statement on the record of a deposition, written notice to the

               respective undersigned counsel for the Parties, or other appropriate means.

       3.      Definitions of terms used in this stipulation:

                                                      1
Case
 Case1:18-cv-06925-VSB
      1:18-cv-06925-VSB Document
                         Document66-2
                                  68 Filed
                                      Filed07/31/20
                                            07/30/20 Page
                                                      Page22ofof12
                                                                 12
 a. “Confidential Information” shall mean all Documents and Testimony, and all

    information contained therein, and other information designated as confidential, if such

    Documents or Testimony contain trade secrets, proprietary business information,

    competitively sensitive information, information protected by a right to privacy under

    federal or state law or any other applicable privilege or right related to confidentiality or

    privacy, or other information the disclosure of which would, in the good faith judgment

    of the Party or, as appropriate, non-party designating the material as confidential, be

    detrimental to the conduct of that Party’s or non-party’s business or the business of any

    of that Party’s or non-party’s customers or clients.

 b. “Highly Confidential Information” shall mean extremely sensitive Confidential

    Information, disclosure of which to another Party or non-party, including in-house

    counsel, would create a substantial risk of serious harm that could not be avoided by less

    restrictive means. Highly Confidential Information shall be disclosed only to outside

    counsel for the Receiving Party.

 c. “Producing Party” shall mean the Parties to this action and any non-parties producing

    “Confidential Information” or “Highly Confidential Information” in connection with

    depositions, document production or otherwise, or the Party or non-party designating a

    Document or Testimony as confidential or highly confidential, as the case may be. For

    information in documentary (including “electronically stored information”) form (apart

    from transcripts of depositions or other pretrial or trial proceedings), the Producing Party

    shall affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – OUTSIDE

    ATTORNEYS’ EYES ONLY” conspicuously on each page that contains such

    Confidential or Highly Confidential Information.

 d. “Receiving Party” shall mean the Parties to this action and/or any non-party receiving

    “Confidential Information” or “Highly Confidential Information” in connection with

                                       2
     Case
      Case1:18-cv-06925-VSB
           1:18-cv-06925-VSB Document
                              Document66-2
                                       68 Filed
                                           Filed07/31/20
                                                 07/30/20 Page
                                                           Page33ofof12
                                                                      12
         depositions, document production, subpoenas or otherwise. A Receiving Party shall be

         deemed to have received “Highly Confidential Information” if Receiving Party’s outside

         counsel has received Highly Confidential Information.

4.    The Receiving Party may, at any time, notify the Producing Party that the Receiving

      Party does not concur in the designation of a document or other material as Confidential

      Information or Highly Confidential Information. If the Producing Party does not agree

      to declassify such document or material within seven (7) days of the written request, the

      Receiving Party may move before the Court for an order declassifying those documents

      or materials. If no such motion is filed, such documents or materials shall continue to be

      treated as Confidential Information or Highly Confidential Information. If such motion

      is filed, the documents or other materials shall be deemed Confidential Information or Highly

      Confidential Information unless and until the Court rules otherwise. Notwithstanding

      anything to the contrary in this stipulation, the Producing Party bears the burden of

      establishing the propriety of its designation of documents or information as Confidential

      Information or Highly Confidential Information.

5.    Except with the prior written consent of the Producing Party or by order of the Court,

      Confidential Information or Highly Confidential Information shall not be furnished, shown,

      or disclosed to any person or entity except:

      a. personnel of the Parties who are engaged in assisting in the preparation of this action for

         trial or other proceeding herein and who have been advised of their obligations

         hereunder;

      b. counsel for the Parties to this action and their associated attorneys, paralegals and

         other professional and non-professional personnel (including support staff and

         outside copying services) who are directly assisting such counsel in the preparation

         of this action for trial or other proceeding herein, are under the supervision or control

                                            3
     Case
      Case1:18-cv-06925-VSB
           1:18-cv-06925-VSB Document
                              Document66-2
                                       68 Filed
                                           Filed07/31/20
                                                 07/30/20 Page
                                                           Page44ofof12
                                                                      12
         of such counsel, and who have been advised by such counsel of their obligations

         hereunder;

      c. expert witnesses or consultants retained by the Parties or their counsel to furnish

         technical or expert services in connection with this action or to give testimony with

         respect to the subject matter of this action at the trial of this action or other proceeding

         herein; provided, however, that such Confidential Information is furnished, shown or

         disclosed in accordance with paragraph 7 below;

      d. the Court and court personnel;

      e. an officer before whom a deposition is taken, including stenographic reporters and

         any necessary secretarial, clerical or other personnel of such officer;

      f. trial and deposition witnesses, if furnished, shown or disclosed in accordance with

         paragraphs 9 and 10, respectively, below; and

      g. any other person agreed to by the Producing Party.

6.    Highly Confidential Information may only be disclosed to persons within the categories set

      forth in paragraphs 5(b)-(g). Confidential Information shall be utilized by the Receiving

      Party and its counsel only for purposes of this litigation and for no other purposes. Highly

      Confidential Information may be viewed by Receiving Party’s outside counsel only; outside

      counsel may not disclose or otherwise reveal, directly or indirectly, Highly Confidential

      Information to any individual or entity, including its client.

7.    Before any disclosure of Confidential Information or Highly Confidential Information is

      made to an expert witness or consultant, counsel for the Receiving Party making such

      disclosure shall provide to the expert witness or consultant a copy of this Stipulation and

      request and obtain the expert’s or consultant’s written agreement, in the form of Exhibit

      1 attached, to comply with and be bound by its terms. Counsel for the Receiving Party

      obtaining the certificate shall supply a copy to counsel for the other Parties at the time

                                             4
      Case
       Case1:18-cv-06925-VSB
            1:18-cv-06925-VSB Document
                               Document66-2
                                        68 Filed
                                            Filed07/31/20
                                                  07/30/20 Page
                                                            Page55ofof12
                                                                       12
       designated for expert disclosure, except that any certificate signed by an expert or

       consultant who is not expected to be called as a witness at trial is not required to be

       supplied.

8.     All depositions shall presumptively be treated as Highly Confidential Information and

       subject to this Stipulation during the deposition and for a period of fifteen (15) days after

       a transcript of said deposition is received by counsel for each of the Parties. At or before

       the end of such fifteen-day period, the deposition shall be classified appropriately.

9.     Should the need arise for any Party or, as appropriate, non-party, to disclose Confidential

       Information or Highly Confidential Information during any hearing or trial before the Court,

       including through argument or the presentation of evidence, that Party or, as appropriate,

       non-party, may do so only after taking such steps, if any, that the Court, following a motion

       by the Producing Party, shall deem necessary to preserve the confidentiality of such

       Confidential Information or Highly Confidential Information.

10.    This Stipulation shall not preclude counsel for any Party from using during any deposition

       in this action any Documents or Testimony which has been designated as “Confidential

       Information” or “Highly Confidential Information” under the terms hereof. If a Party seeks

       to give access to Confidential Information or Highly Confidential Information to a deposition

       witness, the Party shall provide the witness with a copy of this Stipulation and request that

       the witness execute a written agreement, in the form of Exhibit 1 attached below, to comply

       with and be bound by its terms. Counsel for the Party obtaining the certificate shall supply a

       copy to counsel for the other Parties and, as appropriate, a non-party that is a Producing

       Party. In the event that a witness refuses to execute the agreement to be bound by this

       Stipulation, the Court may, upon the Party’s application, enter an order directing the witness’

       compliance with the Stipulation, or directing such other steps as the Court may deem

       necessary under the circumstances.

                                              5
      Case
       Case1:18-cv-06925-VSB
            1:18-cv-06925-VSB Document
                               Document66-2
                                        68 Filed
                                            Filed07/31/20
                                                  07/30/20 Page
                                                            Page66ofof12
                                                                       12
11.    A Receiving Party that seeks to disclose to an expert witness (testifying or non-testifying)

       any Confidential Information or Highly Confidential Information must first provide the

       Producing Party written notice of its intent to make such a disclosure. The notification shall

       include a copy of the expert’s current curriculum vitae and must identify (i) the full name of

       the expert and the city and state of the expert’s primary residence; (ii) the expert’s current

       employer(s); and (iii) any previous or current contractual relationship with any of the Parties

       (including any previous or current contractual relationship, known to the Party seeking

       disclosure, with related corporate entities). In the event the expert is prohibited due to

       confidentiality obligations to a third party from disclosing a present or prior employment or

       contractual relationship, the expert shall so state and shall in that case disclose such

       information as the expert is permitted to provide regarding the nature of the employment or

       contractual relationship (such as, e.g., the industry or technology involved in the employment

       or contractual relationship; whether the employment or contractual relationship was for a

       competitor of a Party; and like information) to enable, to the extent possible, the Producing

       Party to determine whether or not to object to the expert. The Receiving Party that seeks to

       make such disclosure to an expert of any information or item that has been designated or

       Confidential Information or Highly Confidential Information need not identify to the

       Producing Party said information or item to be disclosed.

12.    A Receiving Party may disclose Confidential Information or Highly Confidential

       Information to the identified expert after ten (10) calendar days from the date that the

       Producing Party receives the notice described in paragraph 11, unless, within those ten (10)

       calendar days, the Receiving Party receives an objection to the disclosure, in writing

       (including via email), from the Producing Party. Any such objection must set forth in detail

       the grounds on which it is based.



                                              6
      Case
       Case1:18-cv-06925-VSB
            1:18-cv-06925-VSB Document
                               Document66-2
                                        68 Filed
                                            Filed07/31/20
                                                  07/30/20 Page
                                                            Page77ofof12
                                                                       12
13.    A Receiving Party that receives a timely written objection as described above shall not

       disclose Confidential Information or Highly Confidential Information to the identified

       Expert until the objection is withdrawn, and agreement is reached by the Parties or the

       objection is resolved by the Court. The Parties must meet and confer within three (3)

       business days of the objection to attempt resolution of the matter by agreement. Only if no

       agreement is reached, the Producing Party may seek the Court’s assistance within five (5)

       business days from the date of the meet and confer. If relief from the Court is not sought

       within that time, the objection shall be deemed withdrawn. If relief from the Court is sought,

       the Producing Party shall bear the burden of proving that the risk of harm from disclosure of

       the Confidential Information or Highly Confidential Information to the Expert in question

       (despite the safeguards of this Order) outweighs the Receiving Party’s need to disclose the

       Confidential Information or Highly Confidential Information to the Expert.

14.    All Protected Material that is filed must be filed under seal in accordance with the rules of

       the United States District Court for the Southern District of New York and any applicable

       local rules or rules of the judge presiding over the above-captioned action.

15.    A Party may designate as Confidential Information or Highly Confidential Information

       subject to this Stipulation any document, information, or deposition testimony produced or

       given by any non-party to this case, or any portion of such materials or information. In the

       case of Documents, produced by a non-party, designation shall be made by notifying all

       counsel in writing of those documents which are to be stamped and treated as such at any

       time up to fifteen (15) days after actual receipt of copies of those documents by counsel for

       the Party asserting the confidentiality designation. In the case of deposition Testimony,

       designation shall be made by notifying all counsel in writing of those portions which are to

       be stamped or otherwise treated as such at any time up to fifteen (15) days after the transcript

       is received by counsel for the Party (or, as appropriate, non-party) asserting the

                                              7
      Case
       Case1:18-cv-06925-VSB
            1:18-cv-06925-VSB Document
                               Document66-2
                                        68 Filed
                                            Filed07/31/20
                                                  07/30/20 Page
                                                            Page88ofof12
                                                                       12
       confidentiality. Prior to the expiration of such fifteen (15) day period (or until a designation

       is made by counsel, if such a designation is made in a shorter period), all such Documents

       and Testimony shall be treated as Highly Confidential Information.

16.    (a) Any Receiving or Producing Party who seeks to file any material—including but not

       limited to pleadings, motion/application papers, affidavits, memoranda, briefs, and

       exhibits—to the Court using Documents or Testimony which have previously been

       designated as comprising or containing Confidential Information or Highly Confidential

       Information, and/or which reproduces, paraphrases, or discloses Confidential Information

       or Highly Confidential Information (Filing Party), shall file such Confidential Information

       or Highly Confidential Information under seal pursuant to the Court’s rules.

       (b)    All pleadings, briefs, memoranda or other documents which reproduce, paraphrase

       or disclose any document or content of a document which has previously been designated by

       a party as comprising or containing Confidential Information or Highly Confidential

       Information shall identify each designated document by the production number ascribed to

       it at the time of production.

17.    Any person receiving Confidential Information or Highly Confidential Information shall not

       reveal or discuss such information to or with any person not entitled to receive such

       information under the terms of this Stipulation and shall use reasonable measures to store

       and maintain the Confidential Information or Highly Confidential Information to prevent

       unauthorized disclosure.

18.    An inadvertent failure to designate qualified information or items, including a failure to

       designate a deposition transcript as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

       OUTSIDE ATTORNEYS’ EYES ONLY,” does not, standing alone, waive the Producing

       Party’s right to secure protection under this Order for such material. Any document or

       information that may contain Confidential Information or Highly Confidential Information

                                              8
      Case
       Case1:18-cv-06925-VSB
            1:18-cv-06925-VSB Document
                               Document66-2
                                        68 Filed
                                            Filed07/31/20
                                                  07/30/20 Page
                                                            Page99ofof12
                                                                       12
       that has been inadvertently produced without identification as to its “confidential” nature as

       provided in this Stipulation may be so designated by the party asserting the confidentiality

       designation by written notice to the undersigned counsel for the Receiving Party identifying

       the document or information as “confidential” within a reasonable time following the

       production from which the document or information was disclosed without such designation.

19.    Extracts and summaries of Confidential Information or Highly Confidential Information

       shall also be treated as confidential or “highly confidential” in accordance with the provisions

       of this Stipulation.

20.    The production or disclosure of Confidential Information or Highly Confidential Information

       shall in no way constitute a waiver of each Producing Party’s right to object to the production

       or disclosure of other information in this action or in any other action. Nothing in this

       Stipulation shall operate as an admission by any Party or non-party that any document or

       information is, or is not, confidential. Failure to challenge a Confidential Information or

       Highly Confidential Information designation shall not preclude a Party or non-party from

       making a subsequent challenge as to those documents or information.

21.    This Stipulation is entered without prejudice to the right of any Party or non-party to

       seek relief from, or modification of, this Stipulation or any of its provisions by properly-

       noticed motion to the Court, or to challenge any designation of confidentiality as

       inappropriate under the Federal Rules or other applicable law.

22.    This Stipulation shall continue to be binding after the conclusion of this litigation; however,

       there shall be no restriction on documents that are used as exhibits in Court unless, and only

       insofar as, such exhibits were sealed or redacted pursuant to an order of the Court. Further,

       nothing in this Stipulation prevents a Receiving Party from seeking the written permission

       of the Producing Party, or further order of the Court, to dissolve or modify the Stipulation.

       The provisions of this Stipulation shall, absent prior written consent of the parties, continue

                                              9
      Case
       Case1:18-cv-06925-VSB
            1:18-cv-06925-VSB Document
                               Document66-2
                                        68 Filed
                                            Filed07/31/20
                                                  07/30/20 Page
                                                            Page10
                                                                 10ofof12
                                                                        12
        to be binding after the conclusion of this action; however, documents sealed or redacted by

        order of the Court prior to, or for a purpose other than, trial shall not remain sealed or redacted

        for use as trial exhibits absent further order of the Court extending the sealed or redacted

        status of such documents for use at trial.

23.     Nothing in this Stipulation shall be deemed to waive any privilege recognized by law or shall

        be deemed an admission as to the admissibility in evidence of any facts or documents

        revealed in the course of disclosure.

24.     Within sixty (60) days after the final termination of this litigation by settlement or exhaustion

        of all appeals, all Confidential Information or Highly Confidential Information produced or

        designated, and all reproductions of such materials, shall be returned to the Producing Party

        or, at the Receiving Party's option, shall be destroyed. In the event that any Receiving Party

        chooses to destroy physical objects and documents, that Receiving Party shall certify

        in writing within sixty (60) days of the final termination of this litigation that it has

        undertaken its best efforts to destroy such physical objects and documents, and that

        such physical objects and documents have been destroyed to the best of its knowledge.

        Notwithstanding anything to the contrary, counsel of record for the Parties may retain

        one copy of documents constituting work product, a copy of pleadings, motion papers,

        discovery responses, deposition transcripts, and deposition and trial exhibits. This

        Stipulation shall not be interpreted in a manner that would violate any applicable rules

        of professional conduct. Nothing in this Stipulation shall prohibit or interfere with the

        ability of counsel for any Receiving Party, or of experts specially retained for this case,

        to represent any individual, corporation or other entity adverse to any Party or non-

        party or their affiliate(s) in connection with any other matter. Any materials produced

        to the Court at any stage of the action will be handled pursuant to the Federal Rules.



                                                10
           Case
            Case1:18-cv-06925-VSB
                 1:18-cv-06925-VSB Document
                                    Document66-2
                                             68 Filed
                                                 Filed07/31/20
                                                       07/30/20 Page
                                                                 Page11
                                                                      11ofof12
                                                                             12
     25.     If a Receiving Party is called upon to produce Confidential Information or Highly

             Confidential Information in order to comply with a court order, subpoena, or other direction

             by a court, administrative agency, or legislative body, the Receiving Party from which the

             Confidential Information or Highly Confidential Information is sought shall (a) give written

             notice by overnight mail and either email or facsimile to the counsel for the Producing Party

             within five (5) business days of receipt of such order, subpoena, or direction, and (b) give

             the Producing Party five (5) business days to object to the production of such Confidential

             Information or Highly Confidential Information, if the Producing Party so desires.

             Notwithstanding the foregoing, nothing in this paragraph shall be construed as requiring any

             party to this Stipulation to subject itself to any penalties for noncompliance with any court

             order, subpoena, or other direction by a court, administrative agency, or legislative body.

     26.     This Stipulation may be changed by further order of this Court and is without prejudice to

             the rights of a Party to move for relief from any of its provisions, or to seek or agree to

             different or additional protection for any material or information.



SO ORDERED.

                July 31, 2020
Dated:
              New York, New York


                                                           Vernon S. Broderick
                                                           United States District Judge

                                                                                                           9




                                                   11
              Case
               Case1:18-cv-06925-VSB
                    1:18-cv-06925-VSB Document
                                       Document66-2
                                                68 Filed
                                                    Filed07/31/20
                                                          07/30/20 Page
                                                                    Page12
                                                                         12ofof12
                                                                                12



                                                   Exhibit 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DUBAI EQUINE HOSPITAL,
                                                               Case No. 1:18-cv-6925 (VSB)
Plaintiff,
                                                        AGREEMENT WITH RESPECT TO
         v.                                               CONFIDENTIAL MATERIAL

EQUINE IMAGING, LLC d/b/a FOUR
DIMENSIONAL DIGITAL IMAGING, LLC
d/b/a 4DDI and
GEORGE PAPAIOANNOU,

Defendants.



I, ____________________________________, state that:

1.      My address is:
2.      My present occupation or job description is:
3.      I have received a copy of the Stipulation for the Production and Exchange of Confidential
Information (the “Stipulation”) entered in the above-entitled action.
4.      I have carefully read and understand the provisions of the Stipulation.
5.      I will comply with all the provisions of the Stipulation.
6.      I will hold in confidence, will not disclose to anyone not qualified under the Stipulation, and will
use only for purposes of this action, any Confidential Information or Highly Confidential Information
that is disclosed to me.
7.      I will return all Confidential Information or Highly Confidential Information that comes into my
possession, and documents or things that I have prepared relating thereto, to counsel for the party by
whom I am employed or retained, or to counsel from whom I received the Confidential Information or
Highly Confidential Information.
8.      I hereby submit to the jurisdiction of this court for the purpose of enforcement of the Stipulation
in this action.

Dated:                                 Signature
